Citation Nr: 0515311	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the right mandible, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision rendered by 
the Waco, Texas, Regional Office (the RO) of the Department 
of Veterans Affairs (VA), confirming and continuing a 10 
percent rating for residuals of a fracture of the right 
mandible.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in September 2002.

In an April 2003 rating decision, the RO denied claims of 
entitlement to an increased disability rating for service-
connected low back strain, entitlement to service connection 
for high cholesterol, and entitlement to compensation under 
38 U.S.C.A. § 1151 for transection of the left lingual nerve.  
The RO also determined at that time that new and material 
evidence had not been received that would reopen previously-
denied claims of service connection for a dysthymic disorder; 
entitlement to service connection for an acute neck injury 
with headaches; entitlement to service connection for 
sinusitis, secondary to service-connected residuals of a 
fracture of the right mandible; and entitlement to service 
connection of migraine headaches as secondary to service-
connected residuals of a fracture of the right mandible.  

The veteran indicated disagreement with those denials, and 
was issued a statement of the case in December 2003 (with 
regard to his claims for service connection and § 1151 
compensation) and in February 2004 (with regard to his claim 
for an increased rating for his service-connected low back 
strain).  No timely substantive appeal was thereafter 
received.  See 38 C.F.R. § 20.302(b)(1) (2004), requiring 
that a substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  
In the instant case, that period ended on April 17, 2004 
(with regard to the claims for service connection) and on 
April 23, 2004 (with regard to the claim for an increased 
rating for service-connected low back strain).  In the 
absence of a timely substantive appeal, those claims are not 
developed for appellate review, and are not before the Board.  
See 38 C.F.R. § 20.200 (2004) (Mandating that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal).  See also Archbold v. 
Brown, 9 Vet. App. 124 (1996).  


FINDING OF FACT

1.  Residuals of a fracture of the right mandible are not 
currently shown on recent dental examination; the fracture of 
the right mandible has been found to be fully healed.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a fracture of the right mandible so as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected residuals of a fracture of the right 
mandible have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §4.150, Diagnostic Codes 9902, 9903, 9904 (2004).

2.  The criteria for an increased disability rating for 
service-connected residuals of a fracture of the right 
mandible, on an extra-schedular basis, are not met.  38 
C.F.R. § 3.321(b)(1) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (A letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  Under the VCAA, VA must 
comply with four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In specific compliance with Quartuccio, 
a letter was sent to the veteran by the RO in March 2001 that 
provided him with the evidentiary requirements as they 
pertained to his claim of entitlement to an increased rating 
for residuals of a fracture of the right mandible, in 
particular advising him that the RO needed current medical 
evidence that his disability had increased.  

The veteran was also notified by the June 2001 rating 
decision, by the August 2002 statement of the case, and by 
the December 2004 supplemental statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 VCAA letter, the RO informed the veteran that VA would 
try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
He was also informed that VA would request other medical 
records on his behalf, and was furnished with VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  The letter also stated that 
a VA examination would be provided if one was necessary to 
make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2001 letter, in addition to advising the veteran 
that current medical evidence was needed showing that his 
disability had increased, informed him that he was to furnish 
VA with the address of any person, agency, or company that 
might have additional records for VA to consider; the 
approximate time frame covered by the records; and, in the 
case of medical records, the condition for which he was 
treated.   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R § 
3.159(b)(1) (2004).  The March 2001 VCAA letter told the 
veteran that he was to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  (Emphasis added.)  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

In short, based on the above record, the Board concludes that 
the veteran has been  informed of what is required of him and 
of VA in connection with his claim.  The March 2001 letter 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate his claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
records of post-service medical treatment, to include records 
of outpatient treatment accorded him by VA.  He was accorded 
several VA examinations during the pendency of this claim 
that specifically addressed the matter at issue.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested, 
and was accorded, a hearing at the RO before a member of the 
Board.  He has not indicate the existence of any other 
evidence that is relevant to his appeal.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

The Merits of the Appeal

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

The veteran's residuals of a fracture of the right mandible 
are currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.150, Diagnostic Code 9903 [mandible, nonunion of].  This 
rating contemplates moderate impairment.  A rating greater 
than the 10 percent currently assigned for this disability 
would be appropriate under this diagnostic code for nonunion 
of the mandible that was productive of severe impairment, in 
which instance a 30 percent rating would be assigned.  In 
addition, a 20 percent rating can be assigned for malunion of 
the mandible manifested by severe displacement (Diagnostic 
Code 9904).  Loss of approximately one half of the mandible, 
not involving temporomandibular articulation, is to be rated 
as 30 percent disabling under Diagnostic Code 9902.  

After a review of the pertinent evidence, the Board finds 
that the criteria for an increased disability rating, in 
excess of the 10 percent rating currently assigned, are not 
met.  The report of the most recent VA dental examination, 
which was undertaken in November 2004, while noting the 
presence of various missing and occluded teeth, along with 
malocclusion, indicates a "prognosis" that the veteran's 
fractured mandible was completely healed.  The veteran's 
malocclusion, which was noted as causing difficulty in 
chewing and function, was attributed by the examiner to the 
veteran's strong mandible.  

In brief, this report indicates that there is currently no 
dental or mandibular impairment that is the product, or a 
residual of, the veteran's right mandible fracture.  At his 
hearing, he testified that he had complaints of pain and 
numbness in his mouth and tongue, especially when eating.  
The November 2004 examination report, however, shows that 
these problems, such as paresthesia of the tongue, were not 
evident or claimed on examination, or were attributed to 
factors, such as a strong mandible or poor oral hygiene, that 
were not considered to be residuals or otherwise related to a 
fracture of the right mandible.  

The report of a November 2000 VA dental rating evaluation 
likewise shows that the veteran's malocclusion was not deemed 
to be a residual of his right mandible fracture.  This report 
specifically notes that the possibility of the malocclusion 
being due to fracture was "minimal."  

The Board accordingly finds that the medical evidence does 
not demonstrate the presence of residuals of a fracture of 
the right mandible that can be deemed productive of more than 
moderate impairment; that is, the preponderance of the 
evidence does not show that these residuals are productive of 
severe displacement of the mandible, that there is nonunion 
of the mandible that is productive of severe impairment, or 
that there is loss of approximately one half of the mandible 
without involvement of temporomandibular articulation.   

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for any residuals of his right mandible 
fracture.  There is also no evidence on file that this 
disability markedly interferes with employment.  In view of 
the fact that no current residuals of his right mandible 
fracture were identified on the most recent VA dental 
examination, he cannot be found to be significantly 
restricted in his activities by this disorder.  Moreover, any 
such interference in his activities that may in fact be 
manifested is reflected in the 10 percent disability rating 
that is currently assigned.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected residuals of a fracture of the right 
mandible.


ORDER

An increased disability rating for service-connected 
residuals of a fracture of the right mandible is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


